Harrison, J.,
delivered the opinion of the court.
This is a -controversy between attaching creditors of Joseph If. Pendleton and Joseph W. Pendleton, seeking to subject their estates to the paymeht of the debts mentioned in the proceedings.
On the 9th day of September, 1861, William K. Pendleton sued out of the clerk’s office of Brooke county court, a summons against Joseph PL. Pendleton and Joseph W. Pendleton, in debt, for two thousand dollars, made returnable to. the ensuing October rules. On the summons the sheriff returned on the 30th day of September, 1861, that ’the defendants were not inhabitants of his bailiwick. On the same 9th day of September, 1861, affidavit was made in the manner prescribed by law, — -that the defendants were indebted to the plaintiffs in the sum of $2000, with interest thereon from the 21st of September, 1850; that the said claim was just, that there was present cause of action therefor, that the defendant Joseph If. Pendleton was a nan resident of this State, that the affiant believed he had estate or debts due him within the said county of Brooke. The affidavit was made before J R. Naylor, clerk of the court. On the same 9th of September, 1861, an attachment was *21made out in due form directed to the sheriff of said county, commanding- him to attach the estate of the defendant Joseph H. Pendleton, of value sufficient to satisfy the plaintiff's debt, interest and costs, and make return at rules on the first Monday in October following. The attachment is in these words: “The Commonwealth of Virginia, to the sheriff of Brooke county, greeting: "Whereas in an action of debt pending in the county court for Brooke county, to recover $2,000, wherein William K. Pendleton is plaintiff, and Joseph PI. Pendleton and Joseph W. Pendleton are defendants, the said plaintiff has applied to the clerk of said •court for an attachment against the money, goods and effects of the said Joseph II. Pendleton, one of said defendants, which may be in this commonwealth. And whereas, it appears by the affidavit of N. W. White that the said Joseph II. Pendleton is not an inhabitant of this Commonwealth, but has money, goods, property, and effects in the hands of William Briggs, and also certain real estate in said county of Brooke, on the waters of Buffalo creek, to wit: 11 8-160 acres of land commonly called the Woolen Factory Property, and it also appearing that the said plaintiff has present cause of action for said claim, and there is actually due the sum of $2,000, with interest from 21st September, 1850; these are therefore to rajuire you to attach the money, estate and effects of said defendant in your hailiwiclc, of value sufficient to satisfy the said claim and interest, and the costs of said suit, and to secure the same, that it will be forthcoming and ready to abide the order of the court in said suit. And you will also summon the said garnishee to appear at the next term of the said court, to answer in the premises, and how you shall have executed this writ make known at the clerk’s office of said court, at rules to be held therein, on the first Monday in October next, and have then there this writ. Witness, J. P. Naylor, clerk of our said court, at the court-house, the 9th day of September, 1861, and in the 82d year of the Commonwealth. 8. G. Naylor, deputy clerk.” It appears, by this process, that J. B. Naylor was the clerk of the court, and not 8. G. Naylor *22who subscribed his name to the attachment as deputy clerk. The attachment went into the hands of the sheriff of Brooke county and he endorsed a return thereon as follows: “Levied on the 18th of September, 1861, on a tract of land containing twelve acres, situated on Buffalo creek, and served a copy ón William BriggsThe return was made on the' 18th of September 1861. 'Whilst this suit was pending in the county court, Edward Smith appeared in that court on the 25th of November, 1862, and filed his petition stating, that he had a lien upon the said land by virtue of an attachment sued out by him from the circuit court of Ohio county, on the 25th of April, 1862, directed to the sheriff of Brooke county, and that the same had been levied upon the said land by the sheriff. The court allowed the petition to be filed, and thereupon the said Smith moved the court to quash the attachment so issued at the instance of the said William K. Pendleton; which motion the court sustained, and rendered judgment quashing the attachment. Pendleton obtained a supersedeas from the circuit court of Brooke county to the judgment so rendered against him by the county court, and the cause came on for trial in the circuit court on the 11th of November, 1863, when the circuit court affirmed the judgment of the county court. To this judgment of the circuit court, Pendleton the plaintiff in error here, obtained a supersedeas from a judge of this court in vacation, and the question now to be determined is, did the circuit court err in its judgment affirming the judgment of the county court?
The plaintiff in error here, has assigned two causes of error in the proceedings:
First, that it was error in the county court allowing the defendant in error to appear and file his petition in that court.
Second, that the county court erred in quashing the attachment.
In the argument of the cause in this court, the attorney for the plaintiff in error, insisted that the petition filed by the defendant in error, showed that the attachment in his *23favor bad issued from the court of Ohio county and could not legally be directed to the sheriff of Brooke county, and therefore the defendant in error could not, by the service of that attachment by the sheriff of Brooke county, acquire a lien upon the said land.
The court is of the opinion that the 6th section of chap. 151 of the Code, 2d edition, page 647, authorizes attachments to be issued in the county in which the absent defendant has effects or estate; the locality of the property in the county and the non residence of the debtor give the court jurisdiction, and this court presuming that the said attachment properly issued from the court of Ohio county, was properly directed to and executed by the sheriff of Brooke county, whereby the defendant in error acquired a lien upon the said land, and that the county court properly admitted the petition to be filed, 'and that the defendant in error might contest the validity of the attachment by moving to quash the same, and that the court did not err in allowing the petition to be filed. This brings the court to the second error assigned. Did the county court err in quashing the attachment?
The attorney for the defendant in error, insists that the attachment ought to have been quashed for two reasons:
First, that the affidavit on which the attachment was founded, was not sufficient to warrant the attachment, that the affidavit should have shown how the defendant was a non resident; and he relied upon the act of the legislature passed the 26th of July, 1861.
Secondly, because the attachment had not been issued by J. R. Naylor, the clerk of the court, and could not properly have been issued by 8. G. Naylor, whom we are to presume, was a deputy of the clerk.
The attorney for the plaintiff in error, in his argument; relied upon the 24th section, of the sixth article of the constitution of Virginia, which declares that “writs shall run in the name of the Commonwealth of Virginia, and be attested by the clerks of the several courts,” and he insisted that the insertion by the deputy clerk of the name of J. R. *24Naylor, cleric, in tibe summons where it is found, was sucli attestation by tibe cleric as the constitution contemplated.
This court is of opinion that although our statute authorizes clerks of courts to appoint deputies with the assent of the court, and declares that a deputy cleric may discharge any of the duties of a clerk; Code of 1860, page 696, sec. 8; yet whatever duties the deputy may discharge for his principal, must be in the name of the principal. Writs, summons’ and other process, which are required to be issued by the clerk of a court, must be attested by the clerk in his own proper name: or it may be done by his deputy placing the name of his principal to the process: that the attestation of writs required by the constitution, means the subscribing the name of the clerk to the process. Such has been the usage of clerks from the foundation of the government.
This court is therefore of opinion the attachment was fatally defective for the want of the name of the elerk of the court, subscribed thereto by himself, or for him by his deputy, and that the county court did not err in its judgment quashing the attachment, and consequently there is no error in the judgment of the circuit court affirming that of the county court.
Judgment affirmed with costs and $30 damages.